[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 4170
The plaintiff wife and the defendant husband married on June 1, 1991 in Greenwich, Connecticut. The plaintiff had been living in Connecticut for at least twelve months immediately prior to commencing this action for dissolution. No child has been born to the plaintiff since the marriage. The marriage has broken down irretrievably, primarily caused by the defendant's actions, (cf. Plaintiff's Exhibit 6). Neither party was employed on the day of trial held January 19, 2000. The plaintiff lists assets having a total value of $264,076. The defendant lists assets totaling $259,000 and he gives his occupation as "Attorney/Consultant".
Having reviewed the evidence the court enters the following:
  1. Judgment is rendered dissolving the marriage on the ground of irretrievable breakdown.
  2. The defendant's interest in 71 Aiken Street, Norwalk, Connecticut is assigned to the plaintiff as her sole property together with the contents therein.
  3. The plaintiff is awarded $10,000 lump sum alimony payable in 30 days.
  4. All other assets of each party shall be retained as same are now owned.
  5. Each party shall be solely responsible for the debts each has listed on the financial affidavit each has filed with the court.
6. The plaintiff may resume her birth name Frost if she wishes.
Counsel for the plaintiff shall prepare the judgment file.
HARRIGAN, J.